DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 07/27/20.  This is a continuation of a parent application 15/471,469 filed 03/28/17.  A preliminary amendment was filed 10/01/20, with claims 1-36 being cancelled and new claims 37-56 being added.  All pending claims are rejected due to the 103 rejections detailed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Koyama in view of Pongo
Claims 37-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (U.S. Patent No. 7,331,640) in view of Pongo (U.S. Patent No. 7,695,074).  Koyama is directed to a vehicular ABS apparatus.  Pongo is directed to a single apply hand and foot control braking system for an all-terrain vehicle.  See Abstract. 
Claim 37: Koyama discloses an all-terrain vehicle [see col. 5, line 38 (“all-terrain vehicle”)], comprising: a frame (i.e., the vehicle itself); ground engaging members [see col. 2, line 36 (“front and rear wheels”)] supporting the frame; and a braking system comprising: an anti-lock braking control module (10); a first brake master cylinder (M1) hydraulically coupled to the anti-lock braking control module; a second brake master cylinder (M2) hydraulically coupled to the anti-lock braking control module; a first brake actuator (L1) coupled to the first brake master cylinder; a second brake actuator 
Koyama discloses all the limitations of this claim except for an explicit mention of the basic power/drive elements of the ATV.  Pongo also discloses an all-terrain vehicle [see Title], comprising: a frame (10); ground engaging members (12, 14) supporting the frame; a powertrain (20) supported by the frame and including at least one final drive [see col. 3, lines 40-57; Fig. 1] drivingly coupled to at least some of the ground engaging members; and a braking system (24) comprising: a braking control module (40); a first brake master cylinder (34) hydraulically coupled to the braking control module; a second brake master cylinder (32) hydraulically coupled to the braking control module; a first brake actuator (30) coupled to the first brake master cylinder; a second brake actuator (31) coupled to the second brake master cylinder; and a brake caliper (29, 69) coupled to the ground engaging members, wherein the first brake master cylinder provides braking to the ground engaging members upon actuation by the first brake actuator, and wherein the second brake master cylinder provides braking to the ground engaging members upon actuation by the second brake actuator [see col. 3, line 58 – col. 4, line 5].  See Figs. 1, 2, 4, 5.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include these features because they are typical of ATVs, requiring some powertrain/drives along with the brake assemblies. 
Claim 38: Pongo discloses that the ground engaging members comprise at least a front pair of ground engaging members (12) and a rear pair of ground engaging members (14), wherein the first brake master cylinder provides anti-lock braking to both the front and rear pairs of ground engaging members upon actuation by the first brake actuator [see Fig. 5], and wherein the second brake master 
Claim 39: Pongo discloses that the first brake actuator for the first brake master cylinder is a hand controlled actuator (30).  See col. 3, line 67 (“hand lever”).
Claim 40: Pongo discloses that the second brake actuator for the second brake master cylinder is a foot controlled actuator (31).  See col. 4, line 4 (“may be actuated by a rider’s foot”). 
Claim 41: Pongo discloses that the braking system further comprises: a first diverter valve (36) hydraulically coupled to the anti-lock braking control module, a second diverter valve (74) hydraulically coupled to the anti-lock braking control module, a first splitter (64) hydraulically coupled intermediate the first brake master cylinder and the first and second diverter valves; and a second splitter hydraulically (37) coupled intermediate the second brake master cylinder and the first and second diverter valves.  See Fig. 2.  It would be obvious to include these valves because the use of diverters and splitters is a common fluid directing mechanism to ensure hydraulic fluid flows properly, especially when multiple cylinders and multiple brake members are being employed. 
Claim 42: Pongo discloses that the braking system further comprises: a first diverter valve (36) hydraulically coupled intermediate the anti-lock braking control module and the first and second brake master cylinders; and a second diverter valve (74) hydraulically coupled intermediate the anti-lock braking control module and the first and second brake master cylinders.  See Fig. 2.  See obviousness statement in claim 41 above. 
Claim 43: Pongo discloses that the at least one final drive includes a first final drive (13) drivingly coupled to at least one front ground engaging member, and a second final drive (15) drivingly coupled to at least one rear ground engaging member.  See Fig. 1. 

Claim 45: Koyama disclose that the braking system further comprises an internal pressure transducer (11a, 22a, 11b, 22b) hydraulically coupled to the other of the first and second brake master cylinders and integrated into the anti-lock braking control module.  See Fig. 1. 
Claim 46: Koyama discloses a speed monitor (31, 32) for at least some of the ground engaging members.  See Fig. 1; col. 8, lines 15-42. 
Claim 47: Pongo discloses stub shafts (13, 15) extending from the at least one final drive to the ground engaging members.  See Fig. 1. 
Claim 48: Koyama discloses that the speed monitor comprises a gear ring positioned on an exterior surface of each of the stub shafts and a speed pickup positioned adjacent to the gear ring.  See col. 8, lines 15-42.  It would be obvious to position the gear ring external to the Pongo stub shafts upon combining the reference since there’s no other logical place to put it. 
Claim 49: see claims 37 and 44 above. 
Claim 50: Koyama discloses that the external pressure transducer (22a, 22b) is hydraulically coupled to the rear brake master cylinder (M2).  See Fig. 1.
Claim 51: see claim 40 above.
Claim 52: see claim 39 above. 
Claim 53: see claim 45 above. 
Claim 54: Koyama discloses that the external pressure transducer (11a, 11b) is hydraulically coupled to the front brake master cylinder (M1).  See Fig. 1. 

Claim 56: Koyama discloses that the ground engaging members comprise at least a front pair of ground engaging members and a rear pair of ground engaging members.  See col. 2, line 36 (“front and rear wheels”). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        September 29, 2021